DETAILED ACTION
This Office Action is in response to the Amendment filed on 09/07/2021.
Claims 1-24 and 34-40 have been cancelled.
Claims 25, 41, and 47 have been amended.
Claim 52 has been newly added.
Claims 25-33 and 41-52 are pending in the application.

Response to Arguments
Applicant’s arguments, see pages 6-8 of Amendment’s Remarks, filed on 09/07/2021, with respect to claims 25-33 and 41-52 have been fully considered and are persuasive.  Therefore, the 102 rejection of claims 25-33, 41-45, and 47-51 has been withdrawn. The 103 rejection of claim 46 has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

52. (Currently Amended) The computer-implemented method of claim [[1]] 25, wherein: the credential is determined to be not valid at a time corresponding to 

Allowable Subject Matter
Claims 25-33 and 41-52 are allowed.
The following is an examiner’s statement of reasons for allowance: the combination of the last office action and the most recent response creates a clear record as to why the claims are now allowable and no further statement is necessary.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOTRAN N TO whose telephone number is (571)272-8156. The examiner can normally be reached M-F: 7-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

BAOTRAN N. TO
Primary Examiner
Art Unit 2435



/BAOTRAN N TO/Primary Examiner, Art Unit 2435